DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 1/29/21.  Claims 1-18 are pending in the application.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haldar (US 2020/0394199).
Claim(s) 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haldar, and further in view of Liang Pang et al. 2020. SetRank: Learning a Permutation-Invariant Ranking Model for Information Retrieval. In Proceedings of the 43rd International ACM SIGIR Conference (SIGIR '20). Association for Computing Machinery, New York, NY, USA, 499–508. (referred to herein as Pang).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 14 recite the limitation "the historical user expectation."  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 1, 7, and 13, from which claims 2, 8, and 14 depend, disclose “historical user expectations”, however, this is plural.  It is unclear if this is intended to refer to the plural or a singular “historical user expectation."
Claims 3, 9, and 15 recite the limitation "the historically known relevance."  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 10, and 16 recite the limitation "the first sample” and “the second sample."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
The limitation of “predicting relevance of documents associated with the query based on content of the query and historical user expectations, wherein the relevance is predicted based on comparison of a first relevance prediction with a second relevance prediction”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “predicting” in the context of this claim encompasses the user mentally deciding which document would probably be preferred by the user. Similarly, the limitation of “ranking the documents based on the predicted relevance, wherein the documents are sorted based on the ranking”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “ranking” in the context of this claim encompasses the user thinking that certain documents would be preferred over others. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 7 recites a database system comprising a server computer hosting processing system to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of “predicting” and “ranking” such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving a query” and “communicating… to a client.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The limitation “receiving a query” provides an additional element but it does not integrate the judicial exception into a practical application.  This limitation provides only insignificant extra solution activity in conjunction with the abstract idea.
The limitation “communicating… to a client” provides an additional element but it does not integrate the judicial exception into a practical application.  This limitation provides only insignificant extra solution activity in conjunction with the abstract idea.

	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receiving a query” and “communicating… to a client”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 2, 3, 8, 9, 14, and 15, the claims are directed towards further defining the first relevance prediction and historical user expectations which are part of the mental process identified above and do not provide significantly more than the abstract idea.  

With respect to claims 4, 10, and 16, the claims are directed towards further defining the query, documents, and samples which are part of the mental process identified above and do not provide significantly more than the abstract idea.  

With respect to claims 5, 11, and 17, the claims discuss applying a function, and therefore recites a mathematical concept.  The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’  Accordingly, the claim recites an abstract idea.

With respect to claims 6, 12, and 18, the claims are directed towards “comparing the first relevance prediction with the second relevance prediction” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “comparing” in the context of this claim encompasses the user mentally comparing prediction estimates.  Accordingly, the claim further recites the abstract idea.

	
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haldar (US 2020/0394199).

With respect to claim 1, Haldar teaches a computer-implemented method comprising: 
receiving a query (Haldar, pa 0081, At operation 502, the search query execution module 406 executes a search query based on search parameters provided by a client user.); 
predicting relevance of documents associated with the query based on content of the query and historical user expectations (Haldar, pa 0082, The search query execution module 406 executes the search query based on the search parameters provided by the client user. For example, the search query execution module 406 searches listings stored in the listing store 218 based on the search parameters to identify listings that meet the provided search parameters.), wherein the relevance is predicted based on comparison of a first relevance prediction with a second relevance prediction (Haldar, pa 0020, The search system determines how similar a listing is to the optimal listing for the search query based on the distance ( e.g., Euclidian distance) between the listing vector representing the listing and the target vector representing the estimated optimal listing for the search query.); 
ranking the documents based on the predicted relevance, wherein the documents are sorted based on the ranking (Haldar, pa 0088, At operation 510, the ranking module 414 ranks the listing based on the distances between the target vector and each listing vector… listings represented by listing vectors that are shorter distances from the target vector are ranked higher than listings represented by listing vectors that are longer distances from the target vector); and 
communicating, in response to the query, the ranked and sorted documents to a computing device over a communication network (Haldar, pa 0089, At operation 512, the output module 416 causes presentation of the listing based on the ranking. The output module 416 returns the listings identified for a search query and the ranking of the listings in response to a search query. The listings may be presented according to the ranking to a client user on a display of the client user's client device 110. Accordingly, the client user will be presented with the highest ranked listings first).

With respect to claim 2, Haldar teaches the method of claim 1, wherein the first relevance prediction refers to historically known relevance that is obtained based on a first sample associated with the historical user expectation, and wherein the second relevance prediction is calculated based on a second sample associated with the historical user expectations (Haldar, pa 0085, the listing vector generation module 410 generates a set of listing vectors based on listing features of listings identified from the search query … Listing features that describe the listing services may include a listing view (e.g., number of views by client users), …, a popularity rank of the listing. Examiner Note: listing vectors is are first and second samples).

With respect to claim 3, Haldar teaches the method of claim 1, wherein the historical user expectations comprise pre-assigned relevance relating to the documents, wherein the pre-assigned relevance includes the historically known relevance determined based on past treatments of the documents by a user, via the computing device, wherein one or more of the documents are historically regarded as more relevant than other documents of the documents when received in response to the query (Haldar, pa 0085, Listing features that describe the listing services may include a listing view (e.g., number of views by client users), …, a popularity rank of the listing.).

With respect to claim 4, Haldar teaches the method of claim 1, wherein the query and the documents correspond to an optimal ranking further corresponding to the first relevance prediction, wherein the documents and the optimal ranking are received to trigger a full permutation for the documents, wherein the first sample and the second sample include a first independent and identically distributed (IID) sampling mask and a second IID sampling mask (Haldar, pa 0085, the listing vector generation module 410 generates a set of listing vectors based on listing features of listings identified from the search query … Listing features that describe the listing services may include a listing view (e.g., number of views by client users), …, a popularity rank of the listing. Examiner Note: Features are interpreted as sampling masks, listing vectors is are first and second samples), 
wherein the first and second IID sampling masks are applied to the full permutation to obtain the first and second samples, respectively  (Haldar, pa 0086, The listing vector generation module 410 gathers the listing features for a listing from the listing store 218 and uses the listing features as input into the listing feature machine learning model. In turn, the listing feature machine model uses the provided listing features to generate a listing vector that represents the listing. The listing vector generation module 410 may repeat this process, either sequentially or concurrently, for each listing identified as part of a search query. This results in a set of listing vectors that represent the listings identified for the search query. Examiner Note: apply features to listing store to acquire listing vectors.  Features are interpreted as sampling masks, and listing vectors as samples).

With respect to claim 6, Haldar teaches the method of claim 1, further comprising comparing the first relevance prediction with the second relevance prediction to obtain a difference between the first and second relevance predictions, wherein the difference indicates one or more distance measures, wherein the predicted relevance is based on the one or more ranking losses associated with the optimal ranking, wherein the documents are ranked and sorted based on the predicted relevance (Haldar, pa 0088, listings represented by listing vectors that are a short distance from the target vector are assumed to be more similar to the optimal listing than listings represented by listing vectors that are a farther distance from the target vector. The ranking module 414 may rank the listings according the distances of their representative listing vectors to the target vector. such that listings represented by listing vectors that are shorter distances from the target vector are ranked higher than listings represented by listing vectors that are longer distances from the target vector).

	With respect to claims 8-10, 12, 14-16, and 18, the limitations are essentially the same as in claims 2-4 and 6, and are thus rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haldar, and further in view of Liang Pang et al. 2020. SetRank: Learning a Permutation-Invariant Ranking Model for Information Retrieval. In Proceedings of the 43rd International ACM SIGIR Conference (SIGIR '20). ACM, New York, NY, USA, 499–508. (referred to herein as Pang).

With respect to claim 5, Haldar teaches the method of claim 1, as discussed above.  Pang teaches applying a permutation invariant groupwise scoring function (PI-GSF) to the first and second samples to generate the first and second relevance predictions, respectively (Pang, pg. 504, section 4.5, 1st pa, The basic idea is to measure the distance between an attention distribution generated by the ranking scores and that of generated by the relevance judgments. … Since the final outputted document ranking is achieved by sorting with the scores, it is obvious that the two variations of SetRank model shown in Equation (9) are permutation-invariant).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Haldar with the teachings of Pang because any permutation of the inputted
documents does not change the outputted document ranking (Pang, pg. 500, 3rd pa), avoiding bias information from input sequence (Pang, pg. 502 section 3.2.2).

	With respect to claims 11 and 17, the limitations are essentially the same as in claim 5, and are thus rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169